Citation Nr: 0944546	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  08-17 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a right foot 
disability with bunion deformity and plantar fasciitis, as 
secondary to service- connected Type 2 diabetes mellitus.

2.  Entitlement to service connection for sebaceous cysts 
(claimed as skin condition) as secondary to service- 
connected Type 2 diabetes mellitus.

3.  Entitlement to service connection for a right knee 
disability of chondromalacia patella as secondary to service- 
connected Type 2 diabetes mellitus.

4.  Entitlement to service connection for a low back 
disability of lumbosacral strain/sprain as secondary to 
service- connected Type 2 diabetes mellitus.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
December 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of October 2007 from the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the enumerated issues on appeal.


FINDINGS OF FACT

1.  The competent medical evidence reflects that the 
Veteran's right foot disability with bunion deformity and 
plantar fasciitis is neither related to service or to his 
service-connected diabetes nor was it due to arthritis that 
manifested within one year of service discharge.

2.  The competent medical evidence reflects that the 
Veteran's skin disability of sebaceous cysts is neither 
related to service or to his service-connected diabetes.

3.  The competent medical evidence reflects that the 
Veteran's right knee disability of chondromalacia patella is 
neither related to service or to his service-connected 
diabetes nor was it due to arthritis that manifested within 
one year of service discharge.

4.  The competent medical evidence reflects that the 
Veteran's low back disability is neither related to service 
or to his service-connected diabetes nor was it due to 
arthritis that manifested within one year of service 
discharge.





CONCLUSIONS OF LAW

1.  A right foot disability with bunion deformity and plantar 
fasciitis is not due to a service-connected disability, nor 
was it incurred in or aggravated by active military service, 
nor may it be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2009).

2.  A skin disability of sebaceous cysts is not due to a 
service-connected disability, nor was it incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2009).

3.  A right knee disability of chondromalacia patella is not 
due to a service-connected disability, nor was it incurred in 
or aggravated by active military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009).

4.  A low back disability is not due to a service-connected 
disability, nor was it incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the Veteran's claim on 
appeal was received in June 2007 and a duty to assist letter 
was sent in July 2007 prior to the October 2007 denial of 
this claim on the merits.  This letter provided initial 
notice of the provisions of the duty to assist as pertaining 
to entitlement to service connection, which included notice 
of the requirements to prevail on these types of claims, and 
of his and VA's respective duties.  The duty to assist 
letter, specifically notified the Veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The Veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA examination for the 
claimed disorders was conducted in July 2007, and included 
review of the claims folder and examination of the Veteran.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Such notice was sent in an attachment to 
the May 2009 statement of the case.

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2008) (harmless 
error).

II.  Service Connection

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
arthritis, when such diseases are manifested to a compensable 
degree within one year of separation from service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in- 
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

Additionally, service connection may be granted for a 
disorder found to be proximately due to, or the result of, a 
service-connected disability, including on the basis of 
aggravation. 38 C.F.R. § 3.310 (2008); Allen v. Brown, 7 Vet. 
App. 439 (1995).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.

The Veteran claims entitlement to service connection for 
right foot bunion deformity and plantar fasciitis, sebaceous 
cysts claimed as skin condition, right knee chondromalacia 
patella and lumbosacral strain, all as secondary to his 
service-connected Type II diabetes mellitus.  Service 
connection was granted for the diabetes in a March 2002 
rating decision.  

Service treatment records reveal that on preinduction 
examination in May 1968 there were normal findings on 
examination of his spine and other musculoskeletal 
examination, feet, lower extremity and skin.  His report of 
medical history revealed that he answered "no" for having a 
trick/locked knee, foot trouble, boils or skin diseases, 
history of broken bones, arthritis/rheumatism, lameness or 
recurrent back pain.  In April 1969 the Veteran was treated 
for his back hurting and he was prescribed Robaxin.  He was 
also noted to have a history of backache according to a June 
1969 record.  The service treatment records otherwise focus 
on treatment for hyperthyroidism and Graves disease, with no 
reference to the claimed disabilities.  On separation 
examination of December 1970, there were normal findings on 
examination of his spine and other musculoskeletal 
examination, feet, lower extremity and skin.  His report of 
medical history revealed that he answered "no" for having a 
trick/locked knee, foot trouble, boils or skin diseases, 
history of broken bones, arthritis/rheumatism, lameness or 
back trouble of any time.  

VA examination of January 1972 revealed the Veteran's skin 
was negative but was dry and coarse.  Musculoskeletal and 
foot examinations were not done.  A December 1976 VA 
examination revealed complaints of the Veteran being 
overweight, "causing my back to bother me."  However, the 
examination focused on thyroid issues, noting that he gained 
a great deal of weight, but making no findings pertinent to 
any of the claimed issues on appeal.  

Thereafter the next records of treatment are not shown until 
2001 where the records mostly focused on his treatment for 
diabetes, but included some pertinent findings.  A January 
2001 diabetic foot care record revealed complaints of burning 
sensation in his feet occasionally, with a diagnosis of 
neuropathy.  No other findings regarding the feet or 
otherwise pertinent to the claimed issues were reported.  In 
May 2001 the Veteran complained of occasional discomfort of 
his low back.  He denied traumatic injury, pain or radiation 
of symptoms to the lower extremities.  Examination revealed 
no swelling, increased heat or erythema of the joints.  He 
had full range of motion, which was painless.  He had no 
atrophy, asymmetry or fasciculations of paraspinal 
musculature.  Straight leg raise was negative and gait was 
normal.  Deep tendon reflexes of the patella and knee were 2+ 
bilaterally and strength was 5/5.  He was diagnosed with low 
back strain.  He underwent X-ray in May 2001 which gave an 
impression of minimal degenerative disease of the lumbosacral 
spine.  Additional examination in May 2001 yielded the same 
findings as the above mentioned findings from May 2001, with 
the exception that there was mild tenderness in the 
lumbosacral area.  The assessment was chronic low back pain.  
A June 2001 addendum agreed with the above mentioned notes 
from May 2001 and assessed low back discomfort localized to 
the L-5 region.  The findings did not suggest any 
neurological deficits.  The Veteran was prescribed back 
strengthening exercises.  No opinion as to causation was 
given in these treatment records addressing back pain.  An 
October 2001 nursing care note revealed the Veteran went to 
the foot doctor once a year and diabetic foot examination was 
negative for wounds, with the feet responsive to tactile 
stimuli, with positive pedal pulses.  There was no finding of 
foot abnormality shown.  Another October 2001 report from 
endocrinology indicated the feet were normal on visual 
inspection with sensory and pedal pulses normal.  The records 
made no mention of any skin problems or knee problems.

A July 2001 VA examination for diabetes mellitus revealed 
complaints of occasional burning of the feet, but noted there 
was no loss of sensation, with carriage, posture and gait 
normal.  This examination otherwise provided no pertinent 
findings regarding any of the claimed disabilities.

Private records from 2004 and 2005 reveal treatment for PTSD 
symptoms with no findings pertinent to the claimed issues.  
Likewise VA examinations from October 2005 focus on PTSD and 
nasal symptoms, with no pertinent findings regarding the 
enumerated issues.  A January 2006 VA examination focused on 
thyroid issues, with no pertinent findings.  

The report of a July 2007 VA examination is noted to include 
claims file review and addressed all the enumerated issues.

First regarding the history of sebaceous cyst, the Veteran 
stated that he started developing this condition 
approximately 5 years ago.  This condition occurs for several 
days and resolves.  It has been stable over time.  He had to 
wear boxers to prevent it from worsening.  He did not use any 
prescription medication for this condition in the past year.  
He described the condition as pimples over the posterior 
scalp, bilateral axillary areas and bilateral groin areas.  
He did not receive any treatment for this in the military.  
Examination revealed the scalp had follicular sedentary 
papules scattered over the posterior scalp without 
cellulitis.  There was no drainage.  Bilateral axillae were 
clear.  The bilateral groin had small 3 millimeter sebaceous 
cyst without cellulitis approximately in 5 bilateral groin 
areas.  The diagnosis was sebaceous cyst.  The total exposed 
body surface area involved by this condition was less than 1 
percent of the exposed and total body areas.  The examiner 
opined that diabetes mellitus does not cause sebaceous cysts.  
The Veteran's sebaceous cysts were not due to his Type II 
diabetes.

Regarding the low back pain he gave the date of onset of this 
to be 4-5 years ago.  He could not recall a service injury to 
his back and he said he was not seen by a military physician 
for his back in the service.  He stated that the lower back 
pain has progressed slowly since 4-5 years ago without stated 
injury to his back.  His medical history was negative for 
trauma or neoplasm to the spine.  There were no associated 
neurological symptoms.  Symptoms included decreased motion, 
stiffness, spasm and pain.  The pain was located in the 
lumbar spine and surrounding musculature.  The onset was 4-5 
years ago.  The pain was dull, stiff, constant and daily, 
mild and without radiation.  

Examination of the thoracic sacrospinalis was negative for 
spasm, atrophy, guarding or weakness.  There was pain on 
motion, and tenderness.  He had a normal posture with normal 
symmetry in appearance and normal gait.  He had no evidence 
of spinal deformity and motor examination was 5/5 throughout 
with normal muscle tone.  His reflexes were 2+ throughout.  
Range of motion was deemed not normal, with some pain noted 
on 0-90 degrees flexion.  He was noted to have X-ray findings 
of mild multi level degenerative spondylosis and was 
diagnosed with mild lumbosacral sprain/strain and mild lumbar 
spondylosis.  The opinion was that the Veteran's back 
condition was not as likely as not a direct or proximate 
result of his diabetes.  The examiner noted that to his 
knowledge there was no medical association between diabetes 
mellitus and mild strain/sprain, nor with mild lumbar 
spondylosis.  

The joints examination for right knee pain noted the date of 
onset of this was 2 years ago.  The Veteran did not recall 
any military injury or treatment for the right knee.  He 
described the pain as intermittent and located anteriorly in 
the right knee.  Symptoms were positive for give-way, 
instability, pain and stiffness.  There was no weakness, 
dislocation or subluxation, locking or effusion.  Flare-ups 
occurred every one or two months.  Examination of the right 
knee was unclear for range of motion as it described flexion 
from 0-134 degrees including against resistance with no pain 
on flexion, but also said the right knee flexion was also 0-
10 degrees, although this could have mistakenly reported as 
flexion, rather than for extension.  Examination revealed 
crepitus, crepitation and subpatellar tenderness.  X-rays 
were radiologically unremarkable.  The diagnosis was right 
chondromalacia patella, mild.  The opinion was that the 
Veteran's right knee condition was not as likely as not a 
direct or proximate result of his diabetes.  To this 
examiner's knowledge there is no medical association between 
diabetes mellitus and chondromalacia patella.  

The feet examination noted that there were no problems on the 
service treatment records.  He was seen by VA podiatry and 
diagnosed with diabetes mellitus with neuropathy in 2001.  He 
was noted to have been treated for heel pain and plantar 
fasciitis in January 2007.  His present problem was right 
foot and big toe pain.  He had the pain for the past 3 to 4 
years involving the great toe joint and the rear foot on the 
right.  He stated that his right foot feels sore and he has 
problems with walking and standing for prolonged periods of 
time.  He has been diagnosed with type 2 diabetes mellitus 
for more than 20 years.  He reported wearing an insole that 
hurt more than it helped.  His course since onset was 
progressively worse.  He had no history of trauma, surgery or 
neoplasm of the feet.  Regarding the left foot there were no 
symptoms whatsoever.  

His right foot had the following symptoms on standing and 
walking: pain located in the great toe joint and plantar 
heel, swelling in the dorsal foot, heat in the plantar foot, 
stiffness of the great toe joint and lack of endurance for 
the entire foot.  He had flareups lasting 1-2 days weekly or 
more often.  This was precipitated by walking/standing.  Rest 
completely alleviates pain until movement occurs.  He was 
unable to walk due to foot pain.  Examination revealed normal 
left foot except for mild bunion which was asymptomatic.  His 
right foot had painful motion on great toe end range plantar 
flexion.  There was evidence of swelling, specifically mild 
non pitting edema.  He was tender on proximal arch near the 
heel on the side of the foot.  His gait was exaggerated.  
There was evidence of callosities and unusual shoe wear 
pattern.  

Examination for hallux valgus with angulation and 
dorsiflexion at the first metatarsal joint and stiffness of 
the joint.  Valgus deformity was at 15 degrees and stiffness 
was mild.  Dorsiflexion was 35 degrees and plantar flexion 
was 20 degrees.  There was also evidence of plantar fasciitis 
right foot with decreased arch height.  His gait was 
antalgic.  X-ray showed cystic change in the head of the 
first metatarsal with soft tissue swelling and hallux valgus 
deformity, large plantar spurs and decrease of longitudinal 
arch.  The diagnosis was plantar fasciitis, right and bunion 
deformity, right. The condition was not congenital or 
developmental.  The opinion was that the Veteran's right foot 
condition of bunion deformity and plantar fasciitis was not 
caused by nor a result of service-connected type 2 diabetes 
mellitus.  The foot condition was mechanical from prolonged 
walking and standing.  These conditions are related to 
overuse.  His diabetes can cause foot pain but this pain 
related to diabetes was nerve pain and the Veteran's 
complaints were not nerve pain for this examination or when 
he was seen in January 2007.  

Based on a review of the foregoing, the Board finds that 
service connection is not warranted for the claimed 
disabilities affecting the right foot, right knee, 
lumbosacral spine, or skin condition claimed as sebaceous 
cysts.  Regarding the lumbar spine, the Board does note that 
there was mention of back complaints in the service treatment 
records in 1969, but there was no continuity of symptoms, 
with the lumbar spine normal and no complaints of back 
problems reported in the December 1970 separation 
examination.  Thereafter no continuity of symptoms is shown 
for decades after service, with the earliest post service 
complaints shown in 2001.  

The Veteran's own lay history as reported in the July 2007 VA 
examination gave an onset date of current back complaints 
only 4 or 5 years earlier.  See Jandreau v. Nicholson, 492 
F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis is competent 
if: (1) lay person is competent to identify the medical 
condition; (2) lay person is reporting a contemporaneous 
medical diagnosis; or (3) lay testimony of symptoms at the 
time supports a later diagnosis by a medical professional).  
As such he is competent to provide a history of the current 
lumbar spine complaints having an onset period many years 
after service.  Thus, there is no basis for granting service 
connection for a lumbar spine disorder on a direct basis.  
Regarding as secondary to his service-connected diabetes, the 
July 2007 VA examination unequivocally states that the lumbar 
spine condition is not related in any way to his diabetes.  
The Veteran has not presented any evidence to contradict this 
opinion.  Thus, service connection is not warranted for the 
lumbar spine disability on either a direct or secondary 
basis.  There is also no evidence of an onset of arthritis of 
the lumbar spine within one year of discharge, thus service 
connection on a presumptive basis is not shown. 

Regarding the claimed disabilities of sebaceous cysts, right 
knee chondromalacia and right foot deformity with plantar 
fasciitis, the Board notes that there is no evidence of any 
of these disorders shown in service, nor is there any 
evidence directly linking any of these disorders to service.  
In regards to these disabilities as claimed as secondary to 
his service-connected diabetes mellitus, the July 2007 VA 
examination unequivocally states that none of these 
disabilities are related in any way to his diabetes.  The 
Veteran has not presented any evidence to contradict this 
opinion. Thus, service connection is not warranted for the 
claimed disabilities of sebaceous cysts, right knee 
chondromalacia and right foot deformity with plantar 
fasciitis on either a direct or secondary basis.  There is 
also no evidence of an onset of arthritis of the right knee 
or right foot within one year of discharge, thus service 
connection on a presumptive basis is not shown. 

Accordingly, for the reasons stated above, the Board finds 
that entitlement to service connection for the claimed 
disabilities affecting the right foot, right knee, 
lumbosacral spine, or skin condition claimed as sebaceous 
cysts is not warranted, and there is no doubt to be resolved, 
as the bulk of the evidence is unfavorable in this case.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right foot disability 
with bunion deformity and plantar fasciitis is denied.

Entitlement to service connection for sebaceous cysts 
(claimed as skin condition) is denied.

Entitlement to service connection for a right knee disability 
of chondromalacia patella is denied.

Entitlement to service connection for a low back disability 
of lumbosacral strain/sprain is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


